DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a method of forming a thermoplastic polymer.
Group II, claim(s) 12-13, drawn to a thermoplastic copolymer.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a thermoplastic copolymer of aromatic vinyl based monomer and vinyl cyan based monomer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 3,922,255 (herein Koestler).  Specifically, example 1 of Koestler discloses a thermoplastic polymer prepared from styrene (aromatic vinyl based monomer) and acrylonitrile (vinylcyan based monomer).
During a telephone conversation with Kevin W. Roudebaugh on 9/7/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Objections
Claim 1 is objected to because the limitation “a water-soluble solvent” should be amended to “water or a water-soluble solvent”.  
The specification makes it clear that “the water soluble solvent may be water” (see paragraph 49 of the originally filed specification, as well as the examples).  While water is water-soluble, the limitation “water-soluble solvent” would normally be interpreted as solvents other than water that are water soluble.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minute particle” in claim 11 is a relative term which renders the claim indefinite. The term “minute” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Specifically, “minute particle” is interpreted as a particle that is small.  The originally filed specification (paragraph 32) recites “

    PNG
    media_image1.png
    143
    582
    media_image1.png
    Greyscale

However, the use of “may” indicates that this is not a definition and purely a preferred embodiment.  
Thus, it is not clear what particle sizes would be interpreted as “minute”.  Under 65micron?  100 micron?  250 micron? 900 micron?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2002/0048583 (herein Kim) in view of KR 20170076272 (herein Park).
In setting forth the instant rejection, a machine translation has been relied upon.  Note that the KR patent applications were supplied with the IDS filed 9/10/20.  The machine translation is supplied with the instant action.
As to claims 1 and 8, Kim discloses a method for preparing a thermoplastic (note the melt flow, ability to be melt extruded, etc., see page 2 and examples) copolymer comprising polymerizing styrene (a first aromatic vinyl based monomer), acrylonitrile (a vinyl cyan based monomer), a polymerization initiator, a suspension stabilizer (dispersant) and water (a water soluble solvent).  See abstract, page 2 and examples.  The reaction is performed until about 99% or more.  See page 2.  The mixture is polymerized via suspension polymerization.  See page 2 and examples.
Park discloses similar methods.  See abstract and examples.  Park discloses that the polymerization can be carried out continuously, which is advantageous for improved productivity (page 2 last paragraph) and continuous production of the polymer.  See pages 3-4 and examples. 
It would have been obvious at the time the invention was filed to have modified the method of Kim with the continuous addition of reaction mixture (including styrene, which reads on the first and second aromatic monomer, acrylonitrile, polymerization initiator, suspension stabilizer and water of Kim) as taught by Park because one would want to improve productivity and continuously produce the polymer.  
As to claim 2, in example 1, the mixture comprises 70 parts styrene (second aromatic monomer) per about 200 parts, thus about 35 wt%.  See page 2.  Also, generally it is present in about 60 to 80 parts (see page 2).
As to claim 3, the dispersant (suspension stabilizer) is utilized in about 0.3 to 6 parts (wt%).  See page 2.
As to claim 4, the particle sizes produced are about 300 microns (0.3 mm, see page 2), therefore, it is reasonable to take the position that the drops would be about that size.
As to claim 9, molecular weight modifier (regulator) is added such as mercaptans.  See page 2 and examples.
As to claim 10, the reaction is performed at 110 oC.  See examples.


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764